Order entered November 12, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00704-CR

                         JEROME JOHNSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. F01-53637-JH

                                      ORDER

      Before the Court is appellant’s November 8, 2021 “Motion for and Order for

Production of the [sic] of Expert Testimony from the March 24, 2003 Trial

Proceedings.” In the motion, appellant seeks reports, records, documents, and other

items not located in the appellate record.

      We DENY the motion. See Delgado v. State, No. 05-19-00821-CR, 2021

WL 4901565, at *9 (Tex. App.—Dallas Oct. 21, 2021, no pet h.) (“The standard

we must apply deals only with ‘the record evidence adduced at the trial.’ This
includes evidence both properly and improperly admitted, but it cannot include

evidence not admitted.”) (internal citations omitted) (citing Flores v. State, 620

S.W.3d 154, 162 (Tex. Crim. App. 2021) (Keller, P.J., dissenting) (cautioning

reviewing courts not to focus on evidence that was not admitted at trial, not to

engage in “divide and conquer” analysis, or not to act as thirteenth juror.)).

      .



                                              /s/    ERIN A. NOWELL
                                                     JUSTICE